UNITED STATES DISTRICT COURT
DISTRICT OF RHODE ISLAND

CFU OURO EENO UE OSES SEES ERA DRA HES EE ER

EUGENE SCALIA, Secretary of
Labor, United States Department of Labor,!

Plaintiff,
: Civil Action No.
v. 1:19-cv-00002-MSM-LDA
NORTH PROVIDENCE PRIMARY CARE
ASSOCIATES INC., NORTH PROVIDENCE
URGENT CARE, INC., CENTER OF NEW
ENGLAND PRIMARY CARE, INC.,
CENTER OF NEW ENGLAND URGENT
CARE, INC., Dr. ANTHONY FARINA, JR.,
AND BRENDA DELSIGNORE,

Defendants.
MEMORANDUM OF LAW IN SUPPORT OF
SECRETARY OF LABOR’S MOTION FOR SANCTIONS REGARDING INITIAL
DISCLOSURES AND TO COMPEL DISCOVERY RESPONSES

The Defendants in this case have failed to make the initial disclosures required by Rule
26(a)(1) of the Federal Rules of Civil Procedure, which were due more than six months ago in
this case that is primarily about Defendants’ willful failure to pay their employees the overtime
premium required by the Fair Labor Standards Act, 29 U.S.C. § 201 et seq. (the “FLSA”).
Plaintiff Secretary of Labor, United States Department of Labor (the “Secretary”’), requests that
the Court, pursuant to Rule 37(c)(1) of the Federal Rules of Civil Procedure, sanction Defendants

by not allowing them to rely on any information or individual they failed initially to disclose in

support of any motion, at any hearing, or at trial.

 

' Pursuant to Rule 25(d) of the Federal Rules of Civil Procedure, Secretary of Labor
Eugene Scalia is automatically substituted as the proper Plaintiff in this case.

1
Defendants have also completely failed to respond to the Secretary’s discovery requests,
have not provided any justification for that failure, and have not requested an extension of time
to provide their discovery responses. Thus, the Secretary requests that the Court compel
Defendants to comply with their discovery obligations regarding the interrogatories and requests
for production of documents that the Secretary served on July 25, 2019.

BACKGROUND

The Wage and Hour Division of the United States Department of Labor (the “WHD”)
conducted an investigation of Defendants, which revealed, among other things, that Defendants
had intentionally or recklessly failed to pay approximately 103 employees the required overtime
premium for hours worked over 40 hours in certain workweeks, which violates the FLSA, see 29
U.S.C. § 207. Based on that investigation, the Secretary has alleged in this case that Defendants:
(1) paid their employees straight time wages for all hours worked, including hours worked over
40 in a workweek; (2) did not combine the hours of employees who worked at more than one
location in a workweek for overtime purposes; (3) misclassified approximately 13 employees as
exempt from the FLSA; (4) deducted 30 minutes for lunch from the time cards of the majority of
hourly employees regardless of whether those employees were able to take a lunch break; and (5)
deliberately altered the time cards of some hourly employees by removing 30 minutes for lunch
from the time cards regardless of whether those employees took a lunch break. See Compl. {J X—

XII (ECF No. 1).

 

* Those interrogatories and requests for production are Exhibit 2 Declaration of Attorney
Susan G, Salzberg, which is attached hereto as Exhibit A. Defendants also failed to timely
respond to the Secretary’s requests for admission and, accordingly, those requests were deemed
admitted by operation of Rule 36(a)(3) of the Federal Rules of Civil Procedure.

2
Defendants were required to make their initial disclosures under Rule 26(a)(1) of the
Federal Rules of Civil Procedure by May 8, 2019. (Salzberg Decl. { 2). Despite numerous
requests by the Secretary, Defendants have failed to make those initial disclosures. (Id. { 2-4, 6,
9-12). The Secretary’s counsel has sent counsel for Defendants four communications requesting
that Defendants’ initial disclosures be made—one email on June 25, 2019, one letter on July 23,
2019 and two emails in September of 2019—yet Defendants still failed to make those
disclosures. (Id. J§ 5-13). Now more than six months have passed since Defendants were
required to provide their disclosures, and Defendants have never communicated to the Secretary
any reason for their failure to comply with the initial disclosure requirements of Rule 26(a)(1).
(Ud. 79 2-13).

On July 25, 2019, the Secretary served on Defendants his First Set of Requests for
Production of Documents, First Set of Interrogatories, and Requests for Admissions. (/d. { 7, and
Ex. 2 to Salzberg Decl.). Those discovery requests sought to acquire information concerning,
among other things, the hours worked by Defendants’ employees, Defendants’ actions to delete
and adjust employees’ time entries, compensation paid by Defendants to employees, and whether
Defendants are in compliance with the FLSA. (Ex. 2 to Salzberg Decl.). Defendants’ responses
to the Secretary’s discovery requests, by operation of the Federal Rules of Civil Procedure, were
due on August 26, 2019. Fed. R. Civ. P. 33(b)(2), 34(b)(2), and 36(a)(3).

More than two months have passed since Defendants’ discovery responses were due, and
Defendants have completely failed to respond to the Secretary’s discovery requests. (Salzberg
Decl. 4] 8, 10, 13). Defendants have offered no justification for that failure, nor have they
requested additional time to provide their responses despite the Secretary’s efforts to get

Defendants to satisfy their discovery obligations. (Ud. {4 8-13).
On September 3, 2019, the Secretary’s counsel sent an email to Defendants’ counsel
requesting that Defendants respond to the Secretary’s interrogatories and requests for production
of documents, as well as provide Defendants’ initial disclosures, which were then four months
overdue. (/d. J 9). That email also informed the Defendants , counsel that all of the Secretary’s
requests for admission were deemed admitted by operation of Rule 36(a)(3) of the Federal Rules
of Civil Procedure because Defendants failed to timely respond to those requests. (/d.).
Defendants’ attorney simply did not respond to the Secretary’s communication. (/d. { 10).

After another two weeks went by with no response from Defendants, the Secretary’s
counsel sent an additional email to Defendants’ counsel on September 16, 2019, informing him
that if he did not respond or give a date certain for providing discovery responses by September
20, 2019, the Secretary would be forced to begin the process of filing a motion to compel
discovery. (/d. § 11). For Defendants’ convenience, on September 16, 2019, the Secretary’s
counsel emailed to Defendants’ counsel all of the Secretary’s discovery requests that were
previously served on Defendants on July 25, 2019. (/d.).

Other than one email sent by Defendants’ counsel to counsel for the Secretary on October
8, 2019, where Defendants’ counsel stated he would be in touch about discovery issues but then
failed to follow through, Defendants have simply ignored the Secretary’s discovery requests and
discovery-related communications. (/d. f§ 8-13). Counsel for the Secretary followed up on the
October 8, 2019 email from Defendants’ counsel about scheduling a time to discuss the
discovery issues, and Defendants’ counsel again failed to respond. (/d. J] 12-13). _

To date, Defendants’ counsel has not responded to or communicated with the Secretary’s
counsel regarding Defendants’ failure to respond to the Secretary’s discovery requests or

Defendants’ failure to comply with Rule 26(a)(1) of the Federal Rules of Civil Procedure, other
than Defendants’ counsel’s email of October 8, 2019 regarding scheduling a discovery

discussion that never occurred despite the Secretary’s efforts to have that discussion. (/d. {J 12—

13).
ARGUMENT
I. Legal Frameworks and Standards
A. Initial Disclosures and Related Sanctions

“A party must make initial disclosures at or within 14 days after the parties’ Rule 26(f)
conference unless a different time is set by stipulation or court order, or unless a party objects
during the conference that initial disclosures are not appropriate in this action and states the
objection in the proposed discovery plan.” Fed. R. Civ. P. 26(a)(1)(C). “If a party fails to provide
information or identify a witness as required by Rule 26(a) or (e), the party is not allowed to use
that information or witness to supply evidence on a motion, at a hearing, or at a trial, unless the
failure was substantially justified or is harmless.” Fed. R. Civ. P. 37(c)(1). The burden is on the
party that has failed to make a disclosure to show that such a failure “was either justified or
harmless.” Wilson v. Bradlees of New Eng., Inc., 250 F.3d 10, 21 (1st Cir. 2001).

This sanction of precluding the use of information and witnesses under Rule 37(c)(1)
“requires the near automatic exclusion of Rule 26 information that is not timely disclosed.” Jd.;
see also Fed. R. Civ. P. 37 advisory committee’s note to 1993 amendment (referring to Rule
37(c)(1) as an “automatic sanction”). This sanction is “self-executing” when a party fails to make
a required disclosure under Rule 26(a), and does not require that a motion to compel be filed
prior to imposition of the sanction. Ortiz-Lopez v. Sociedad Espafiola de Auxilio Mutuo y

Beneficiencia de P.R., 248 F.3d 29, 33 (1st Cir. 2001).
The United States Court of Appeals for the First Circuit has looked to a number of factors
when reviewing district courts’ decisions about precluding evidence under Rule 37(c)(1), such as
“the sanctioned party’s justification for the late disclosure; the opponent-party’s ability to
overcome its adverse effects (i.e., harmlessness); the history of the litigation; the late disclosure’s
impact on the district court’s docket: and the sanctioned party’s need for the precluded
evidence.” Harriman v. Hancock Cnty., 627 F.3d 22, 30 (1st Cir. 2010). However, the “baseline
rule is that the required sanction in the ordinary case is mandatory preclusion.” Jd. at 29 (internal
quotation marks omitted).

In addition to or instead of the above-mentioned preclusion sanction, under Rule 37(c)(1)
the Court may: (1) award reasonable expenses, including attorney’s fees, caused by the failure;
(2) inform the jury of the failure; or (3) impose other appropriate sanctions, including striking the
party’s pleadings and rendering default judgment against the disobedient party. Fed. R. Civ. P.
37(c)(1(A){C).

B. Motion to Compel Discovery Responses

“Unless otherwise limited by court order .. . [p]arties may obtain discovery regarding
any nonprivileged matter that is relevant to any party’s claim or defense and proportional to the
needs of the case.” Fed. R. Civ. P. 26(b)(1). Further, “information within the scope of discovery
need not be admissible in evidence to be discoverable.” Jd.

The United States Court of Appeals for the First Circuit has stated that “the purpose of
pretrial discovery is to make trial less a game of blindman’s bluff and more a fair contest with
the basic issues and facts disclosed to the fullest practicable extent.” Macaulay v. Anas, 321 F.3d
45, 53 (1st Cir. 2003) (citing United States v. Procter & Gamble Co., 356 U.S. 677, 682 (1958))

(internal quotation marks omitted). Consistent with these principles, Rule 26(b)’s broad language
generally permits the liberal exchange of relevant information. Jn re Peruvian Sporting Goods
S.A.C., No. 18-MC-91220, 2018 WL 7047645, at *4 (D. Mass. Dec. 7, 2018). “[B]ecause
‘discovery itself is designed to help define and clarify the issues,’ the limits set forth in Rule 26
must be ‘construed broadly to encompass any matter that bears on, or that reasonably could lead
to other matters that could bear on, any issue that is or may be in the case.’” Jd. (quoting
Oppenheimer Fund, Inc. v. Sanders, 437 U.S. 340, 351 (1978)).

Under the Federal Rules of Civil Procedure, a party may “move for an order compelling
an answer, designation, production or inspection,” Fed. R. Civ. P. 37(a)(3)(B), if, among other
~ reasons, “a party fails to answer an interrogatory submitted under Rule 33” or “a party fails to
produce documents . . . under Rule 34,” Fed. R. Civ. P. 37(a)(3)(B)(iii)—(iv).

Il. The Court Should Sanction Defendants for Failing to Make Their Initial Disclosures

Defendants’ initial disclosures under Rule 26(a)(1) of the Federal Rules of Civil
Procedure were due to be served on the Secretary by May 8, 2019, more than six months ago.
(Salzberg Decl. § 2). As noted above, where “a party fails to provide information or identify a
witness as required by Rule 26(a) . . ., the party is not allowed to use that information or witness
to supply evidence on a motion, at a hearing, or at a trial, unless the failure was substantially
justified or is harmless.” Fed. R. Civ. P. 37(c)(1).

Despite various requests by the Secretary for Defendants to make their initial disclosures,
they have failed to do so and have not provided the Secretary with any justification for that
failure. (Salzberg Decl. §§ 2-13). Thus, Defendants’ failure to make the required disclosures is
not “substantially justified.” Fed. R. Civ. P. 37(c)(1). Nor is Defendants’ failure to make their

disclosures harmless, as that failure has significantly impaired the Secretary’s ability to litigate
this case, expeditiously prepare the case for trial, and recover the back wages that the Secretary
has found Defendants have unlawfully kept from their employees.

With respect to other factors that the First Circuit considers in deciding whether the
preclusion sanction is justified, Defendants’ history in this ligation of completely failing to
respond to the Secretary’s discovery requests and the vast majority of the Secretary’s
correspondence supports the sanction here. See Santiago-Diaz v. Laboratorio Clinico y de
Referencia del Este, 456 F.3d 272, 277 (1st Cir. 2006) (upholding the sanction of preclusion
where, among other things, “the record is replete with instances in which the [offending party]
refused to work cooperatively with the [other party] in creating an efficient discovery process”).
This is not a case in which Defendants have simply failed to meet a single deadline. Cf’ Esposito
v. Home Depot U.S.A., Inc., 590 F.3d 72, 80 (1st Cir. 2009) (reversing the district court’s
preclusion of an expert witness under Rule 37(c)(1) where the offending party missed only one
deadline rather than having engaged in “serial violations” or “repeated failures” (internal
quotation marks omitted)).

In addition, any extension of the pre-trial deadlines to allow Defendants to make their
disclosures, and the Secretary to seek discovery based on those disclosures, would likely affect
the Court’s docket and delay the employees’ receipt of the back wages that the Secretary has
found Defendants owe to them. Based on all of the foregoing, preclusion is an appropriate
sanction here. See Benjamin v. B & H Educ., Inc., 877 F.3d 1139, 1150-51 (9th Cir. 2017)
(upholding a district court’s decision in an FLSA case to strike declarations under Rule 37(c)(1)
where the declarations were filed in support of a motion for summary judgment and the

declarants had not been disclosed previously under Rule 26).
If the Court does not order this preclusion sanction, the Secretary requests that the Court
order Defendants to make their initial disclosures within five days and that the Secretary be
granted interrogatories and requests for admission beyond the numerical limits to seek discovery
with respect to Defendants’ initial disclosures, along with the attorney’s fees and costs associated
with the present motion.

Il]. The Court Should Compel Defendants to Produce Responsive Discovery

Given that this case is primarily about Defendants’ failure to pay their employees the
overtime premium required by the FLSA, the Secretary served the discovery at issue here
seeking information and documents to evaluate and prove, among other things: (1) the number of
hours Defendants’ employees worked; (2) the overtime compensation due for that work; (3) the
basis for any exemptions from the FLSA claimed by Defendants; and (4) the extent to which
Defendants violated the FLSA by misrepresenting the hours that employees worked and the
wages that were paid to employees on Defendants’ time and payroll records. (Salzberg Decl.

{ 7).

Courts have concluded that information and records concerning hours worked and
compensation paid are relevant to and discoverable in cases under the FLSA. See Donahay v.
Palm Beach Tours & Transp., Inc., 242 F.R.D. 685, 687-88 (S.D. Fla. 2007); Mitchell v. Savini,
25 F.R.D. 275, 275-76 (D. Mass. 1960) (in an FLSA action brought by the Secretary,
information about “[t]he nature and type of work performed and the number of hours,” was
“clearly relevant.”). In Donahay, an employee filed suit for unpaid overtime under the FLSA and
later moved to compel discovery. 242 F.R.D. at 687. The court in that case granted the motion,
requiring the defendants to answer interrogatories concerning the plaintiff's compensation and

the hours he worked. /d. at 687-88. One interrogatory asked the defendants to “state with
specificity the time, manner, and amount in which Plaintiff was compensated by Defendants.” Jd.
In ordering the defendants to answer, the court in Donahay stated that “[t]he information sought
.. dS clearly relevant and discoverable as it will allow Plaintiff to calculate damages, if any, in
the case.” Id. at 688.

As in Donahay, the information the Secretary seeks in discovery here is plainly relevant
to his claims under the FLSA. The Secretary has served the discovery at issue in this case to
obtain information regarding the Defendants’ overtime and recordkeeping violations, including
any violations that continued after the Secretary’s period of investigation. The Secretary also
requires the requested documents and information to calculate damages.

Defendants here have wholly failed to respond to the Secretary’s discovery requests and
have not provided to the Secretary any justification for that failure, nor have they requested an
extension of time to provide their discovery responses. (Salzberg Decl. { 7-13). Other than the
one email that Defendants’ counsel sent to counsel for the Secretary on October 8, 2019 about
setting up a discovery conversation that never occurred despite the efforts of the Secretary’s
counsel to schedule that conversation, Defendants have simply failed to respond to all of the
Secretary’s discovery-related communications. (/d. {J 8-13). Thus, the Court should enter an
order compelling Defendants to respond forthwith to all of the Secretary’s interrogatories and
requests for production of documents attached as Exhibit 2 to the Declaration of Attorney Susan
G. Salzberg.

CONCLUSION

For the foregoing reasons, the Secretary of Labor’s Motion for Sanctions Regarding

Initial Disclosures and to Compel Discovery Responses should be granted. Defendants’ failure to

comply with their initial disclosure obligations under Rule 26(a)(1) for more than six months and

10
their complete failure to respond to any of the Secretary’s discovery requests has prevented the

Secretary from obtaining necessary information to litigate this case and prepare it for trial.

Defendants have not offered any justification for their failures in these regards. The Secretary,

therefore, respectfully requests that the Court sanction Defendants for their failure to make the

required initial disclosures and compel Defendants to respond to the Secretary’s interrogatories

and requests for production of documents.

Post Office Address:

U.S. Department of Labor

Office of the Solicitor

JFK Federal Building, Room E-375
Boston, Massachusetts 02203

TEL: (617) 565-2500

FAX: (617) 565-2142
salzberg.susan@dol.gov

Date: November 15, 2019

| Respectfully submitted,

For Plaintiff
Secretary of Labor

Kate S. O’Scannlain
Solicitor of Labor

Maia S. Fisher
Regional Solicitor

/s/ Susan G. Salzberg
Susan G. Salzberg (MA556437)

Senior Trial Attorney

U.S. Department of Labor
Attorneys for Plaintiff

11
CERTIFICATE OF SERVICE
I hereby do certify that I served the foregoing Memorandum in Support of the Secretary’s
Motion for Sanctions Regarding Initial Disclosures and to Compel Discovery Responses to

Defendants through their attorney, Michael J. Lepizzera, Jr., on the 15th day of November, 2019,
by ECF.

/s/ Susan G. Salzberg

12
